PER CURIAM.
Plaintiff appellants sued appellees for damages based on common law and statu*482tory claims as a result of the burglary of their home by defendant’s children. The trial court entered a final summary judgment in favor of the defendants on all claims. We reverse, as the Goetterts concede we should, the summary judgment on Count II against them, which alleged statutory claims. We affirm the summary judgment on Count I, which contained common law claims against the Goetterts and affirm as to all claims against the Holtslanders. Affirmed in part and reversed in part.
FARMER, C.J., KLEIN, J. and BERGER, WILLIAM J., Associate Judge, concur.